 1
 2
 3
 4
 5
 6
                                    UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8
 9                                           FRESNO DIVISION

10   TERESA MARIE SHABAN,             )                     Civil No. 1:19-cv-00111-SAB
                                      )
11
         Plaintiff,                   )                     ORDER RE STIPULATION FOR A FIRST
12                                    )                     EXTENSION OF TIME FOR DEFENDANT
                 v.                   )                     TO FILE HER RESPONSIVE BRIEF
13                                    )
     COMMISSIONER OF SOCIAL SECURITY, )                     (ECF No. 17)
14
                                      )
15       Defendant.                   )
                                      )
16
              Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:
17
18            1.      Defendant’s response to Plaintiff’s opening brief shall be filed on or before

19                    December 16, 2019; and

20            2.      Plaintiff’s reply, if any, shall be filed on or before December 31, 2019.

21
22   IT IS SO ORDERED.
23
     Dated:        November 15, 2019
24                                                          UNITED STATES MAGISTRATE JUDGE

25
26
27
28


                                                        1
